Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11216273 (‘273). Although the claims at issue are not identical, they are not patentably distinct from each other because the present independent claims are merely a broad recitation of the independent claims of ‘273.
1. (Currently Amended) A method comprising:







sending, by a client device, a training request and user token to a proxy authenticator;
     (clm 1- (‘273) sending a training request and user token to a proxy authenticator;)
in response to the user token being validated, sending the training request, including a training job, and the user token to a training job manager;
     (clm 1-determining that the user token is validated; sending the training request, including a training job, and the user token to a training job manager)
receiving, by the training job manager, the training request and the user token;
     (clm 2-receiving the training request and the user token. (The feature of receiving by the training job manager is considered inherent here since that is the only place it is sent in the step above.))
retrieving, by the training job manager, a container image:
     (clm 2-retrieving a container image; (This feature of retrieving by the training job manager is also considered inherent since the manager above in response to the second step is the only thing that actually receives the training job.))
starting, by the training job manager, a container using the container image: and
     (clm 2- starting a container using the container image. (see again the cited portions above))
determining, by the training job manager, that the training job is completed.
     (clm 1-sending the training request, including a training job, and the user token to a training job manager; and determining that the training job is completed. Therefore, the steps of claim 2 of ‘273 provides for the features of the applicant’s present claim 1.)

2. (New) The method of claim 1, further comprising:
detecting a code commit at a code repository.
     (clm 1-detecting a code commit at a code repository)

3. (New) The method of claim 2, further comprising:
sending a request for a build job to a build server; and
determining that the build job is completed.
       (11. (’273) A system comprising: a network; one or more processors; and a memory storing instructions that, when executed by at least one processor among the one or more processors, cause the at least one processor to perform operations comprising: detecting a code commit at a code repository; sending a request for a build job to a build server; determining that the build job is completed; sending a training request and user token to a proxy authenticator; determining that the user token is validated; sending the training request, including a training job, and the user token to a training job manager; and determining that the training job is completed.)

     (12. (’273) The system of claim 11, wherein the operations further comprise: receiving the training request and the user token; retrieving a container image; and starting a container using the container image.
     Claim 12 (‘273) provides for features similar to the features of claim 3 above with the only features omitted being the inherent features (similar to those in the rejection of claim 1 above) of the components that provides for the functions. 
4. (New) The method of claim 3, further comprising:
retrieving, using the container, a build artifact generated by the build job;
performing, by a container platform using the container, the training job using the build
generating, by the training job, at least one training artifact; and
storing the at least one training artifact on a cloud storage platform.
     (4. (‘273) The method of claim 2, further comprising: retrieving, using the container, a build artifact generated by the build job; performing the training job using the build artifact; generating at least one training artifact; and storing the at least one training artifact on a cloud storage platform.)

5. (New) The method of claim 4, further comprising:
unpacking, by the container platform, the build artifact into a local directory within the container;
creating, by the container platform, a virtual environment within the container;
performing, by the container platform, a set of tasks related to the training job within the virtual environment; and
deleting, by the container platform, data from the local directory after performing the set of tasks.
     (5. (‘273) The method of claim 4, further comprising: unpacking the build artifact into a local directory within the container; creating a virtual environment within the container; performing a set of tasks related to the training job within the virtual environment; and deleting data from the local directory after performing the set of tasks.)

6. (New) The method of claim 5, wherein the virtual environment comprises an isolated environment executing within the container, the isolated environment having a set of packages installed that are utilized for performing the set of tasks.
     (6. The method of claim 5, wherein the virtual environment comprises an isolated environment executing within the container, the isolated environment having a set of packages installed that are utilized for performing the set of tasks.)
7. (New) The method of claim 2, wherein detecting the code commit comprises:
generating a hash string value corresponding to the code commit, the code commit comprising code changes that are stored at the code repository.
     (7. The method of claim 1, wherein detecting the code commit comprises: generating a hash string value corresponding to the code commit, the code commit comprising code changes that are stored at the code repository.)

8. (New) The method of claim 7, wherein the hash string value is based at least in part on a cryptographic hash function.
     (8. The method of claim 7, wherein the hash string value is based at least in part on a cryptographic hash function.)
9. (New) The method of claim 3, wherein determining that the build job is completed comprises:
receiving a request to store a build artifact, generated by the build job, at a location on a cloud storage platform.
     (9. The method of claim 1, wherein determining that the build job is completed comprises: receiving a request to store a build artifact, generated by the build job, at a location on a cloud storage platform.)

10. (New) The method of claim 9, further comprising:

storing the build artifact at a location specified by the request on the cloud storage platform, the location comprising a universal resource locator corresponding to a particular
folder at the cloud storage platform.
     
     (10. The method of claim 9, further comprising: storing the build artifact at a location specified by the request on the cloud storage platform, the location comprising a universal resource locator corresponding to a particular folder at the cloud storage platform.)

The applicant’s claims 11-12 are rejected in view claims 12-13 of ‘273 for the same reasons as claim 1, and claiming a system with a network, processor and memory, as taught via those claims of ‘273.

Claim 13 is rejected for the same reasons as claim 11.
As per claims 14-19, see claims 14-19 of ‘273.
Claim 20 is merely the Non-transitory version of claim 1 above and is therefore rejected for those same reasons.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720. The examiner can normally be reached Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193